928 F.2d 399Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clayton CLEMONS, Plaintiff-Appellant,v.GREENVILLE CHAPTER OF the AMERICAN RED CROSS, Defendant-Appellee.
No. 90-1149.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 20, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joe F. Anderson, Jr., District Judge.  (CA-90-1336-6-17K)
Clayton Clemons, appellant pro se.
Thomas Louis Stephenson, Leatherwood, Walker, Todd & Mann, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Clayton Clemons appeals from the district court's order dismissing, pursuant to 28 U.S.C. Sec. 1332(a), his breach of contract action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clemons v. Greenville Red Cross, CA-90-1336-6-17K (D.S.C. Sept. 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.